Title: To Benjamin Franklin from the Comtesse d’Houdetot, 25 July 1783
From: Houdetot, Elisabeth-Françoise-Sophie de La Live de Bellegarde, comtesse d’
To: Franklin, Benjamin


          
            sanois Le 25. Juillet 1783.
          
          J’ay Reçu avec joye Et Sensibilité Le present qu’a Bien Voulû me faire Monsieur franklin il me
            Sera Cher par Son objet Et par La main qui me le donne. C’est un Monument Du Bonheur De
            Sa Patrie Et Du Succés De Ses traveaux; Si le Ciel ne nous a point faittes pour Conduire
            Des Etâts il m’a donné au moins une Ame Bien Sensible pour Ceux qui ont Eclairé Les
            nations Et Les ont Dirigées Vers Leur Veritable Bonheur La
            paix Et La Liberté. C’est a Ces titres que j’offre mes hommages Et mes Remercimens a
            Monsieur franklin il m’est Bien doux D’y ajouter a mon Respectable Amy, quand Verraije
            Renouveller Les momens heureux qu’il ma donnés a Sanois. J’attend que L’automne Luy ait Rendû quelque
            parure Et quelque fraicheur pour faire Ressouvenir Messieurs franklin qu’ils m’ont
            promis D’y Revenir Et je Vais moy même m’En Eloigner pour quelques tems
          
            La Ctesse
              DHOUDETOT
          
        